Citation Nr: 0924034	
Decision Date: 06/25/09    Archive Date: 07/08/09

DOCKET NO.  04-40 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an inner ear disorder, 
to include vertigo and dizziness, claimed as secondary to 
service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to 
September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In July 2008, the Veteran testified before the undersigned 
Acting Veterans Law Judge on Travel Board at the RO; a 
transcript is of record.

The issues of entitlement to service connection for an inner 
ear disorder, to include vertigo and dizziness, claimed as 
secondary to service-connected tinnitus, entitlement to 
service connection for a right shoulder disorder, and 
entitlement to service connection for chronic indigestion 
were remanded by the Board in September 2008.  At the time of 
that action, the Board denied entitlement to service 
connection for a right low back disorder.

After subsequent development as requested by the Board, in a 
rating action in March 2009, service connection was granted 
for chronic indigestion (for which a noncompensable rating 
was assigned); and service connection was granted for right 
shoulder bursitis (for which a noncompensable rating was 
assigned); this satisfied the appellate action in that regard 
and those issues are no longer part of the appeal.

In addition to the above cited disabilities, service 
connection is also in effect for tinnitus, for which a 10 
percent rating is assigned and for bilateral defective 
hearing for which a 10 percent rating is also assigned.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




REMAND

The Veteran has service connection for defective hearing and 
tinnitus, and is claiming that his current dizziness and 
vertigo are due to the tinnitus or some sort of associated 
ear disorder.  It is not specifically claimed that dizziness 
and vertigo were present in service or within a year thereof.

Pursuant to the Board's remand, additional clinical records 
were obtained.  It appears that all pertinent data is now in 
the file.  It is noted that additional copies of the 
Veteran's fire-damaged service records are also now in the 
file.  These are not different from nor do they change the 
evidence already in the file.

However, clinical records in the file do confirm that the 
Veteran has had symptoms to include dizziness and vertigo.  
There is some suggestion that he had a stroke in the past and 
this may or may not have caused the peripheral vertigo.  
Other physicians had felt that his symptoms may be due to a 
probable tic doulereux (or trigeminal neuralgia).  And there 
is some thought that he may be developing Menieres' syndrome 
in which case this might well be part of his tinnitus 
disability.

In any event, while excellent opinions were obtained pursuant 
to the 2008 remand on the other then pending appellate issues 
regarding his gastrointestinal symptoms and right shoulder 
(and which in fact led to grants in both cases), 
inadvertently, no opinion was solicited and thus none was 
obtained with regard the remaining appellate issue.

Accordingly, there is no current medical opinion of record 
with regard to whether there is an association between the 
dizziness and vertigo symptoms and his already service 
connected tinnitus and defective hearing, for which he is 
receiving 10 percent ratings, each.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).   

Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability. 38 
C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board regrets that this will delay the resolution of the 
claim a bit longer, but there is no other viable option so as 
to reach the most equitable result.  Accordingly, the case is 
REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The Veteran should be scheduled for an 
appropriate examination to evaluate his 
vertigo and dizziness.  The claims folder, 
to include a copy of this Remand, must be 
made available to any examiner for review in 
conjunction with the examination, and any 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.  The examiner is to address the 
following: 

    (a)  What are the Veteran's current 
diagnoses with regard to vertigo and 
dizziness, based upon the aggregate evidence 
of record?  

    (b)  When were the diagnosed disabilities 
first demonstrated, and by what evidence is 
that determinable?  

    (c)  Are either or both of these 
symptoms/conditions (vertigo and dizziness) 
    
    (1) causally or etiologically 
related to; 
    
    (2) have they been in any way 
impacted by; or
    
        (3) are they representative of 
service service-connected disability to 
include tinnitus and defective hearing?

    (d)  As to each disorder diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder arose in or as 
a result of service (or pre-existed service 
and was aggravated therein), or arose after 
service and has been either caused or 
aggravated beyond its previous baseline 
level of disability by a service-connected 
disability or treatment therefor, or whether 
such a causation or aggravation relationship 
is unlikely (i.e., less than a 50-50 
probability).  

    (e)  The examiner(s) should conduct all 
special studies deemed necessary to render a 
diagnosis and the requested opinions.  A 
complete rationale for all opinions 
expressed should be provided.  

    (f)  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to find 
against it.  

    (g)  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability. 

4.  Once the above-requested development has 
been completed, readjudicate the claim.  If 
the decision remains adverse, provide him 
and his representative with an appropriate 
SSOC on all the remaining issues.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in 
order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



